345 F.2d 795
Orin D. ROWE, Appellant,v.UNITED STATES of America, Appellee.
No. 22565.
United States Court of Appeals Fifth Circuit.
May 24, 1965.

Appeal from the United States District Court for the Northern District of Florida; George Harrold Carswell, Judge.
Orin D. Rowe, pro se.
Clinton Ashmore, U. S. Atty., Tallahassee, Fla., for appellee.
Before TUTTLE, Chief Judge, and EDGERTON* and SMITH,** Circuit Judges.
PER CURIAM.


1
The appellant sought relief under 28 U.S.C.A. § 2255 from a mail fraud conviction. The district court denied relief. Merrill v. United States, 5th Cir. 1964, 338 F.2d 763, requires a reversal. The judgment of the district court is reversed and the cause is remanded, with directions to vacate and set aside the judgment of conviction and sentence, and to dismiss the indictment.


2
Reversed and remanded.



Notes:


*
 Senior Judge of the D.C.Circuit, sitting by designation


**
 Of The Third Circuit, sitting by designation